Citation Nr: 9918450	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  99-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
perirectal abscess and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In May 1999, the veteran was afforded 
a hearing before the undersigned member of the Board.


FINDINGS OF FACT

1. A May 1968 rating decision denied the veteran's claim for 
service connection for a perirectal abscess.

2. The evidence added to the record since the May 1968 
decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal.


CONCLUSION OF LAW

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
perirectal abscess is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in May 1968, the RO denied the veteran's 
claim for service connection for perirectal abscess.  The RO 
found that the disability was not incurred in service.

The evidence of record at the time of the May 1968 RO 
decision included the veteran's service medical records.  
When examined for induction into service in July 1964, there 
was no report of perirectal abscess and the veteran was found 
qualified for active service.  Service medical records are 
negative for complaints or treatment of a perirectal abscess 
and, when examined for discharge in June 1966, a perirectal 
abscess was not described.

VA hospitalized the veteran from February to March 1968 for 
perirectal abscess surgery that was canceled when he was 
discovered to have a heart problem.  The hospital summary 
indicates that there was no previous history of heart disease 
and the perirectal abscess was first known to the veteran two 
years prior to admission.

The May 1968 RO decision was final based upon the evidence 
then of record.  However, the claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the May 1968 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received in 
September 1997.  The relevant evidence associated with the 
claims file subsequent to the May 1968 rating decision 
includes VA and private medical records and examination 
reports and the veteran's oral and written statements.

Added to the record since the May 1968 rating decision was a 
copy of an October 1965 service medical record.  According to 
the clinical entry, the veteran had a tender nodule at the 
base of his coccyx for the past three months and the 
impression was probable pilonidal cyst.

Also added to the record were private hospital records dated 
in December 1979 that show that the veteran was surgically 
treated for an ano rectal fistula also described as a 
recurrent rectal fistula.  According to the veteran's medical 
history, as set forth in the hospital record, he had a long 
history of rectal abscess drainage with extensive surgery in 
1966 on an extension of the fistula on the right side.   

In his written statements and oral testimony at his May 1999 
Board hearing, the veteran indicated that VA hospitalized him 
twice between 1966 and 1970 for treatment of his perirectal 
abscess, including one six week stay.  He said he was 
hospitalized at the VA hospital (Lakeshore) at 333 E. Huron, 
Chicago, Illinois.  The veteran stated that while employed by 
the U.S. Post Office, from July 1966 to July 1970, he was 
forced to take sick leave due to his perirectal cyst.  He 
testified that he currently received treatment from Dr. 
Youngkell.

The veteran has asserted that his perirectal abscess was 
first manifested in service.  The evidence received since the 
May 1968 decision consists of service and private medical 
records that reflect inservice complaints and observation of 
a perirectal cyst in October 1965, post service treatment of 
a perirectal abscess and the veteran's oral testimony.  

In the opinion of the Board, the evidence received since the 
May 1968 RO decision, taken in its entirely, provides a more 
complete picture of the circumstances surrounding the origin 
of the incurrence of the veteran's perirectal abscess and, 
thus, does bear directly and substantially upon the specific 
matter under consideration and is so significant as to 
warrant reconsideration of the merits of the claim on appeal.  
Hodge.   Accordingly, it follows that the claim for service 
connection for a perirectal abscess is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a perirectal abscess is granted.


REMAND

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim that is plausible. The veteran has 
testified that a perirectal abcess, documented post-service, 
was first manifested in service and to a continuity of post-
service symptomatology. See Savage v. Gober, 10 Vet.App. 488 
(1997). 
.  
At his May 1999 Board hearing, the veteran testified that 
between 1966 and 1970, VA hospitalized him twice for 
treatment of his perirectal cyst, for which he had to borrow 
sick leave while employed by the U.S. Post Office.  He said 
that he currently received treatment from Dr. Youngkell.  
However, these records are not associated with the claims 
file.  Further, the Board also believes the veteran should be 
afforded a VA examination prior to consideration of the claim 
on appeal.

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request that he identify specific 
names, addresses and approximate dates 
of treatment for all health care 
providers, private and VA, from who he 
has received treatment for perirectal 
abscess that are not already of 
record.  When the requested 
information and any necessary 
authorization have been received, the 
RO should attempt to obtain copies of 
all pertinent records and associate 
them with the claims file.  In any 
event, the RO should attempt to obtain 
current treatment records from Dr. 
Youngkell and treatment records from 
1966 to 1970 from the VA Lakeshore 
hospital in Chicago, Illinois.

2. Thereafter, the RO should schedule the 
veteran for a VA examination to 
determine the nature and extent of all 
current perirectal abscess pathology.  
All necessary tests and studies should 
be accomplished, and all clinical 
manifestations should be reported in 
detail.  An opinion should be provided 
regarding the likelihood that the 
veteran's current perirectal abscess 
had its onset in service or is 
otherwise related thereto.  The claims 
file, including a copy of this remand, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
file was made.  Any opinion expressed 
should be accompanied by a written 
rationale.

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
reflecting all issues in appellate 
status and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

